Title: George Washington to The New York Council of Safety, 4 August 1777
From: Washington, George
To: New York Council of Safety


Philadelphia, August 4, 1777. Warns of danger of popular attitude toward fall of Ticonderoga and the advance of General John Burgoyne. Does not wish to aid Northern Department by weakening main Army. Laments lack of aid that has been given by the eastern states, but is assured that presence of Major General Benjamin Lincoln and Major General Benedict Arnold will induce a change. Advises that no help from the South is possible. Believes that information concerning size of Burgoyne’s troops has been exaggerated. Comments favorably on George Clinton’s election as governor of New York.
